Title: From George Washington to Alexander Spotswood, 25 March 1799
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 25⟨th⟩ Mar. 1799

I do not know how it happened but so it is, that a considerable interval always takes place between the date of your letters to me, and my receipt of them; notwithstanding I send regularly to the Post Office every other day, and frequently every day, when I have reason to expect letters on business.
Premising this, I have to add, that your letter of the 15th instant enclosing one from Mr Short (which I return) did not reach me until yesterday.
When you shall have occasion to write to that Gentleman, you would oblige me, by offering him my thanks for the trouble he has been at to ascertain Mr Abrahm Hite’s price for Woodrows Survey; and at the sametime he is informed of my declining the purchase, I cannot but feel pleasure in finding that lands on Rough Creek look so high; for as you have justly observed, if Mr Hites land is valued at 10$ pr acre, mine which surrounds it, ought, by analogy, to bear some proportion thereto. When I authorised Mr Short to

proceed to the amount of 20/ pr acre, I conceived I had stretched the value to its utmost limits; the result of his negociation will have a tendency to make me enquire a little more minutely into the value of my own: for although I am not able to give such prices for Lands in that part of the world, I should have no objection to receiving them, if persons can be found who are inclined to become purchasers on similar terms.
I thank you for the Paragraph cut out of Greens Paper, although I had seen it before. What the tale of the Tubs has turned out to be, I have not heard; but the manner in which it was concealed, is strongly evinsive that it was intended for the select only. Many tales of this kind have been, and will continue to be related whilst we have a Party in this Country who are disposed to give them efficasy. One similar to this (just before I left the Administration of the Government) was concealed in a parcel of Tobo on the Ohio, but unfortunately was not known until it was too late. Yet, the Laws of self perservation against these People are set to view in the most odious light. Except colds, we are all well here—& unite in every good wish for you & Yours, with Your Affece frd.

⟨Go: Washington⟩

